t c no united_states tax_court gordon j and bonnie l schoof et al petitioners v commissioner of internal revenue respondent docket nos filed date t an individual sought approval from the internal_revenue_service to become a trustee of an individual retirement distributions out of individual retirement plans were made to ps those distributions were then rolled over to account trust during ira cases of the following petitioners are consolidated herewith lyman k and judith kennedy docket no melvin l and gail h rush docket no alice m johnson docket no robert j and bette barraclough docket no william n and joan e hughes docket no william w and joan e agnew docket no joe o and daurine m baker docket no joseph p and genice spetz docket no robert c and mary d borman docket no nurit haramgaal docket no and john s husmann and elinor c mackinnon docket no the ira trusts of which t was to be the trustee concurrently therewith each of the ira trusts acquired a unit s or fraction thereof in an investment in a bus stop shelter program held t is not qualified to serve as a trustee of an ira trust under sec_408 i r c and sec_1_408-2 income_tax regs held further the distributions to ps were taxable in the year of distribution and were subject_to the 10-percent additional tax pursuant to sec_72 sec_3 held further under 93_tc_114 ps did not substantially comply with the rollover_contribution requirements of sec_408 i r c so as to exclude the distributions from income stephen m goodman for petitioners lisa w kuo for respondent jacobs judge respondent determined deficiencies in petitioners' federal_income_tax as follows docket no petitioner s deficiency gordon j and bonnie l schoof lyman k and judith kennedy melvin l and gail h rush alice m johnson1 robert j and bette barraclough william n and joan e hughes william w and joan e agnew dollar_figure big_number big_number big_number big_number big_number big_number joe o and daurine m baker joseph p and genice spetz robert c and mary d borman nurit haramgaal big_number big_number big_number big_number john s husmann and elinor c mackinnon big_number a notice_of_deficiency was issued to alice m johnson and her husband duaine e johnson mr johnson died on date an estate was not opened for him alice m johnson as surviving_spouse is the sole petitioner in docket no each of these consolidated cases involves the following transactions a a distribution from an individual_retirement_plan b an attempted tax-free_rollover contribution of that distribution to a newly established putative individual_retirement_account trust and c a purchase of a unit s or fraction thereof in a bus stop shelter program the issue for decision is whether the rollover qualifies for tax-free treatment resolution of this issue depends in part upon whether the trustee of the putative individual_retirement_account trust is an eligible trustee unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time the petitions were filed the following petitioners resided in california gordon j and bonnie l schoof lyman k and judith kennedy alice m johnson william n and joan e hughes joseph p and genice spetz robert c and mary d borman nurit haramgaal and john s husmann and elinor c mackinnon melvin l and gail h rush resided in colorado robert j and bette barraclough resided in texas william w and joan e agnew resided in massachusetts and joe o and daurine m baker resided in nebraska bus stop shelter investments in jean claude leroyer founded metro display advertising inc mda doing business as bustop shelters of california inc mda manufactured installed and sold shelters which were situated at bus stops to protect riders from inclement weather while they waited for their bus the shelters were constructed of aluminum and safety tempered glass or lexan the shelters' components were modular in design to make replacement inexpensive and fast the shelters were mounted in concrete and lit at night each shelter contained space behind the glass or lexan to place advertisements and mda generated revenue by leasing the advertising display space on the shelters in metro display advertising inc filed for bankruptcy between and mda offered investments in bus stop shelters hereinafter referred to as the bus stop shelter program each bus stop shelter was referred to as a bus stop shelter unit through the bus stop shelter program investors entered into a purchase agreement with mda pursuant to which the investor acquired a bus stop shelter unit for dollar_figure upon the purchase of the bus stop shelter unit the investor had the option to either lease the bus stop shelter to mda or independently operate and maintain the shelter if the investor chose to lease the bus stop shelter to mda the investor was required to enter into two agreements an equipment lease agreement and a maintenance agreement pursuant to the terms of these agreements mda agreed to pay the investor dollar_figure per month less dollar_figure per month for maintenance_costs maintain operate and assemble the shelter and maintain insurance for the shelter upon the expiration of the agreements mda agreed pursuant to a buyback agreement that it would repurchase the bus stop shelter from the investor for dollar_figure or its fair_market_value whichever was higher by using the term shelter we do not mean to suggest or decide that the investments herein were tax_shelters as that term is understood fac individual_retirement_account donald l thomson was one of several individuals who actively sold bus stop shelter units as part of mda's bus stop shelter program mr thomson was a financial planner and accountant who did business as financial_accounting consultants inc fac despite its name fac was a sole_proprietorship and not a corporation during the late 1980's mr thomson sought approval from the internal_revenue_service irs to become a trustee of an individual_retirement_account ira trust that ultimately would make an investment in mda's bus stop shelter program the fac ira mr thomson prepared a fac ira disclosure statement which was delivered to all prospective investors in the fac ira the disclosure statement stated the trust is established with the intent that it qualify as an individual_retirement_account under sec_408 of the code and the provisions hereof shall be construed in accordance with such intent the trust was last approved as an acceptable form of prototype trust under sec_408 of the internal_revenue_code by the national_office of the internal_revenue_service irs in opinion letter serial no b111447b dated date upon opening the fac ira the investor executed an ira adoption_agreement the adoption_agreement authorized fac to invest the ira contributions in mda's bus stop shelter program and to open a custodial_account at the el dorado bank in newport beach california to collect the rental income generated from the lease agreements entered into with mda mr thomson executed a form_56 notice concerning fiduciary relationship with respect to each investor in the fac ira both mr thomson and each investor in the fac ira executed a form 5305-a individual retirement custodial_account assigning the ira contributions to the custodial_account petitioners' investments in the fac ira all petitioners in this case caused distributions to be made out of existing qualified ira's and in one instance an existing qualified ira and a pension plan4 for the purpose of rolling over the distribution into the fac ira the distributions and contributions into the fac ira were as follows petitioner gordon j schoof bonnie l schoof distribution from ira pension_plan date dollar_figure dollar_figure dollar_figure dollar_figure contribution to fac ira date dollar_figure dollar_figure lyman k kennedy dollar_figure dollar_figure judith kennedy dollar_figure dollar_figure only petitioner nurit haramgaal caused a distribution to be made from a pension_plan melvin l rush dollar_figure dollar_figure alice m johnson3 dollar_figure dollar_figure robert j barraclough dollar_figure dollar_figure bette barraclough dollar_figure dollar_figure william n hughes dollar_figure dollar_figure william w agnew dollar_figure dollar_figure joe o baker dollar_figure dollar_figure daurine m baker dollar_figure dollar_figure joseph p spetz dollar_figure dollar_figure dollar_figure robert c borman6 dollar_figure dollar_figure nurit haramgall dollar_figure dollar_figure dollar_figure john s husmann dollar_figure dollar_figure elinor c mackinnon dollar_figure dollar_figure distributions husband petitioners were age or older at the time of the the balance of the distribution was rolled over into an unrelated individual_retirement_account the distribution and contribution were made by petitioner' sec_4 the exact dates of distribution in are unknown petitioners william w and joan e agnew reported dollar_figure of the distribution as taxable in there is no explanation in the record as to why petitioner's distribution occurred after the date of the rollover_contribution to the fac ira all petitioners made their contributions to the fac ira by writing checks made payable to bustop shelters co of california inc or some variation of that name none of the investors made their checks payable to the fac ira or mr thomson as trustee all petitioners other than joe o and daurine m baker contributed to the fac ira by writing checks drawn on their personal checking accounts petitioners joe o and daurine m baker caused the trustee of their existing ira's to issue cashier's checks after investing in the fac ira all petitioners executed purchase lease maintenance and buyback agreements with mda and executed an ira adoption_agreement with fac mr thomson executed a form_56 with respect to each petitioner mr thomson and each petitioner executed a form 5305-a the rents generated by the bus stop shelter units were deposited into the el dorado bank custodial accounts the bus stop shelter units were held in the fac ira trust none of petitioners reported the distributions from their ira's and in the case of nurit haramgaal she did not report the distribution from her ira and pension_plan as a taxable_event on their federal_income_tax returns in the respective notices of deficiency to petitioners respondent determined that the ira and pension_plan distributions were taxable events on the predicate that petitioners did not properly roll over the distributions into qualified ira's respondent also determined that each petitioner was liable for a 10-percent additional tax pursuant to sec_72 for early distributions from qualified retirements plans opinion generally distributions from qualified_retirement_plans are includable in the distributee's income in the year of distribution as provided in sec_72 sec_402 sec_408 an exception exists if the distribution proceeds are rolled over into an eligible_retirement_plan or an ira within days of the distribution sec_402 sec_408 in the consolidated cases before us respondent contends that petitioners' distribution proceeds were not rolled over into a qualified ira because the purported trustee of the fac ira mr thomson was not eligible to serve in that capacity respondent also asserts that petitioners did not acquire their interests in mda's bus stop shelter program through an ira but rather in their respondent concedes on brief that petitioners gordon j schoof alice m johnson william w agnew and daurine m baker are not liable for the 10-percent additional tax pursuant to sec_72 for the distributions made to them during because they were age or older at the time of the distributions see sec_72 because petitioner joe o baker was also age or older at the time of his distribution we hold that he is not liable for the sec_72 additional tax in the notice_of_deficiency there was no determination that petitioners robert c and mary d borman were liable for the sec_72 additional tax but on brief respondent made such an assertion see sec_6214 own names we need not and do not address this latter issue because we hold that the failure of mr thomson to qualify as a trustee requires all of petitioners' distributions to be included in their income for the term individual_retirement_account is defined in sec_408 as a_trust created or organized in the united_states for the exclusive benefit of an individual or his beneficiaries but only if the written governing instrument creating the trust meets the following requirements the trustee is a bank as defined in subsection n or such other person who demonstrates to the satisfaction of the secretary that the manner in which such other person will administer the trust will be consistent with the requirements of this section see also 69_tc_750 affd 592_f2d_677 2d cir respondent also asserts that petitioners alice m johnson robert j barraclough bette barraclough and nurit haramgaal failed to rollover their distributions into the fac ira within days because we hold that the rollovers do not qualify for tax-free treatment we need not address this issue nonetheless we are mindful that mrs johnson and the barracloughs did not establish the date of their ira_distributions and that ms haramgaal's date contribution was more than days from her date pension_plan distribution obviously neither mr thomson nor fac was a bank thus we are concerned only with whether mr thomson may be deemed such other person who could serve as a trustee for an ira trust the regulations set forth extensive requirements in order for a person to qualify as a nonbank trustee for an ira trust in this respect the prospective trustee must apply in writing to the commissioner and prove that the requirements provided in the regulations are satisfied sec_1_408-2 income_tax regs the applicant must demonstrate its ability to act within the accepted rules of fiduciary conduct its experience and competence with respect to accounting for the interests of a large number of individuals including calculating and allocating income earned and paying out distributions to payees its experience and competence with respect to other activities normally associated with the handling of retirement_funds the existence of procedures for administering fiduciary powers and for the proper auditing and investing of the funds and other evidence of the applicant's ability to act as a trustee for an ira sec_1 n b ii income_tax regs sec_1_408-2 income_tax regs provides that the qualification of nonbank trustees is governed by the regulations under sec_401 par n of sec_1 income_tax regs which applies to nonbank trustees of pension and profit sharing plans was redesignated as par e of sec_1_408-2 continued these stringent requirements derive from the concern by congress with regard to the trustee's ability to manage and invest retirement_funds and the trustee's accountability for its actions h rept pincite 1974_3_cb_244 one of congress' apparent concerns with respect to the trustee's accountability was the continuity of the trustee beyond the death or change_of the trustee's owner the applicable house report stated it is anticipated that the secretary probably will not allow individuals to act as trustees for individual_retirement_accounts id consequently sec_1 n i income_tax regs provides the applicant must assure the uninterrupted performance of its fiduciary duties notwithstanding the death or change_of its owners thus for example there must be sufficient diversity in the ownership of the applicant to ensure that the death or change_of its owners will not interrupt the conduct of its business therefore the applicant cannot be an individual mr thomson operated his business affairs as a sole_proprietor through fac as an individual he was not eligible to serve as a trustee for an ira trust nonetheless mr thomson testified that he submitted a written application to the irs in date and received approval by letter continued income_tax regs effective date t d 1996_1_cb_52 from the irs office in washington d c dated date to act as a trustee for the fac ira trust this is the same date reported by mr thomson in fac's ira disclosure statement given to all prospective investors in which he claims the ira trust format was approved by the irs respondent produced a letter from his washington d c office with the same serial no b111447b and date date as that reported by mr thomson in his disclosure statement the letter is addressed to mfs financial service inc mfs of boston massachusetts and states in part in our opinion the amendment to the form of the prototype trust custodial_account or annuity_contract identified above does not adversely affect its acceptability under sec_408 of the internal_revenue_code each individual who adopts this approved plan will be considered to have a retirement savings program that satisfies the requirements of code sec_408 provided they follow the terms of the program and do not engage in certain transactions specified in code sec_408 please provide a copy of this letter to each person affected the commissioner's letter despite mr thomson's belief to the contrary does not indicate that he was approved by the commissioner to serve as a trustee for the fac ira the letter refers to an amendment to the form of a_trust see revproc_87_ 1987_2_cb_647 not to the approval of a trustee to serve in that capacity moreover the letter was addressed to mfs of boston massachusetts and not to mr thomson or fac which is located in newport beach california mr thomson did not establish any relationship between mfs and himself or fac consequently we hold that mr thomson was not eligible to serve as a trustee to the fac ira trust we next consider the consequences of the distributions out of individual retirement plans to petitioners and the subsequent rollover of those distributions to a purported ira trust with an unqualified trustee respondent asserts that the disqualification of mr thomson requires such distributions to be included in petitioners' income petitioners assert that so long as they substantially complied with the statutory rollover_contribution requirements they are entitled to exclude the distributions from income we agree with respondent in 102_tc_695 we addressed the issue of whether the failure to adopt a formal written plan for the establishment of an employer retirement_plan was fatal to the qualification of the plan thus causing the distributions from that plan to be includable in income sec_1_401-1 income_tax regs requires a definite written program and arrangement which is communicated to the employees see also employee_retirement_income_security_act_of_1974 publaw_93_406 88_stat_829 we held in fazi that the regulatory requirement of a written plan that is communicated to employees would have no meaning if the employer did not prepare a written plan to which it the employer was contractually bound fazi v commissioner supra pincite an unexecuted and unadopted plan would be of no comfort to employees who might have to rely upon the terms of a plan for their future security id ira trusts were created by congress to provide retirement savings opportunities to employees whose employers did not provide qualified_retirement_plans h rept supra pincite c b pincite the same concern as to employer retirement plans namely the beneficiary's future security is at the heart of the ira trust arrangement consequently a trustee who has the capacity to administer the trust in a manner that is consistent with the purpose of a retirement account is critical to the qualification of an ira trust an individual per se does not have such capacity because of the lack of continuity in case of his or her death as a result the lack of a qualified trustee is fatal to the existence of a qualified ira trust under sec_408 the substantial compliance doctrine which petitioners request we apply to their situation is not applicable to the situation herein in 93_tc_114 a taxpayer sought to roll over the proceeds from a profit-sharing_plan into an ira the taxpayer properly executed the transaction within the required 60-day period but the trustee mistakenly recorded a part of the proceeds as having been transferred to a non-tax-deferred account we therein found that the taxpayer did everything reasonably expected to comply with the statutory rollover_contribution requirements including meeting with his ira trustee instructing the trustee to open an ira executing the documents to open the ira and transferring the distribution to the trustee for deposit in the ira moreover the trustee assured the taxpayer that the rollover transaction would be carried out we held in wood that the trustee's bookkeeping error did not preclude rollover treatment because the taxpayer had substantially complied with the statutory requirements the facts herein are distinguishable from those in wood v commissioner supra the present case involves the failure of a fundamental element of the statutory requirements for an ira rollover_contribution namely the qualification of the ira trustee whereas wood v commissioner supra involved procedural defects in the execution of the rollover where the requirements of a statute relate to the substance or essence of the statute they must be rigidly observed on the other hand if the requirements are procedural or directory in that they do not go to the essence of the thing to be done but rather are given with a view to the orderly conduct of business they may be fulfilled by substantial compliance citations omitted 105_tc_29 see also 67_tc_1071 the present case is more like rodoni v commissioner supra wherein we held to be fatal the failure to rollover distributions from a profit sharing plan to an ira for the same person from whose plan the distributions were made that type of error related to the essence of the statute in that case here petitioners did not substantially comply with the requirements of rolling over their distributions into an ira under sec_408 although we are sympathetic to petitioners' plight we hold the distributions out of qualified ira's to petitioners in the case of petitioner nurit haramgaal the distributions out of her qualified ira and pension_plan are includable in petitioners' income sec_72 imposes a 10-percent additional tax on premature distributions from retirement plans exceptions exist as provided under sec_72 including distributions made on or after the date the recipient reaches the age of sec_72 petitioners other than gordon j schoof william w agnew alice m johnson joe o baker and daurine m baker are liable for the 10-percent additional tax because the record does not show that they came within any of the exceptions to the tax under sec_72 to reflect the foregoing and the concessions of the parties decisions will be entered under rule
